              Case 2:18-cr-00100-JAM Document 51 Filed 05/05/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00100-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   SCOTT STEPHEN HOWARD,                              DATE: May 5, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17          This case was previously set for a status conference on May 5, 2020. On April 17, 2020, this

18 Court issued General Order 617, which suspends all jury trials in the Eastern District of California

19 scheduled to commence before June 15, 2020, and allows district judges to continue all criminal matters

20 to a date after June 1. This and previous General Orders were entered to address public health concerns

21 related to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00100-JAM Document 51 Filed 05/05/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.

10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00100-JAM Document 51 Filed 05/05/20 Page 3 of 4


 1          1.      By previous order, this matter was set for status on May 5, 2020. ECF 46. By minute

 2 order, the Court reset the status hearing to June 9, 2020 in consideration of the General Orders

 3 referenced above. ECF 49.

 4          2.      By this stipulation, defendant now moves to supersede the minute order and continue the

 5 status conference until June 9, 2020 at 9:15 a.m., and to exclude time between May 5, 2020, and June 9,

 6 2020, under Local Code T4.

 7          3.      The parties agree and stipulate, and request that the Court find the following:

 8                  a)     The government has produced or made available for inspection discovery in this

 9          case including reports, photographs, video, as well as digital and electronic materials. The

10          government recently made available for inspection and produced additional materials, pursuant

11          to a stipulated protective order, following ongoing discussions between the parties.

12                  b)     Counsel for defendant desires additional time to conduct mitigation investigation,

13          including regarding points recently identified following review of discovery and discussions

14          between the parties. Counsel for defendant also desires additional time to conduct research and

15          investigation related to the charges, to consult with her client, discuss potential resolution with

16          her client and the government, and otherwise prepare for trial.

17                  c)     Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny her the reasonable time necessary for effective preparation, taking into

19          account the exercise of due diligence.

20                  d)     The government does not object to the continuance.

21                  e)     Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of May 5, 2020 to June 9, 2020,

26          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27          because it results from a continuance granted by the Court at defendant’s request on the basis of

28          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00100-JAM Document 51 Filed 05/05/20 Page 4 of 4


 1          of the public and the defendant in a speedy trial.

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: May 4, 2020                                       MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ AMY SCHULLER
10                                                            HITCHCOCK
                                                              AMY SCHULLER
11                                                            HITCHCOCK
                                                              Assistant United States Attorney
12

13
     Dated: May 4, 2020                                       /s/ LEXI NEGIN
14                                                            LEXI NEGIN
15                                                            Counsel for Defendant
                                                              SCOTT STEPHEN HOWARD
16

17

18

19
                                            FINDINGS AND ORDER
20
            IT IS SO FOUND AND ORDERED this 5th day of May, 2020.
21

22                                                          /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
23                                                     UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
